DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 06/28/2021 for application number 17/359,728. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 47-66 are presented for examination. Claims 1-46 were preliminarily canceled.

Priority
This application has claimed the benefit as a CON of Application Number 16/889,155 (U.S. Pat. No. 11,484,402) filed 06/01/2020, which claims benefit as a CON of Application Number 16/403,863 (U.S. Pat. No. 10,671,267) filed on 05/06/2019, which claims benefit to PRO Application Numbers 62/668,230 and 62/668,241 filed 05/07/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,402. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe identifying preview cards for a plurality of content items and displaying the preview cards with a graphically disconnected segment that progressively fills until an expiration time which is superimposed over the preview cards.

Allowable Subject Matter
Listed below is a statement similar to parent application (U.S. Pat. No. 11,484,402) as to why the claims are allowable over the art of record. 
The prior art of record, specifically Goldberg et al. (US 2008/0082941 A1), Kanter et al. (US 2017/0017369 A1), and Marcuvitz et al. (US 2011/0153396 A1), do not expressly teach or render obvious the invention as recited in independent claims 25, 32, and 39.
The prior art of record teaches a computer-implemented method to provide an informational display, the method comprising: 
identifying, by one or more computing devices, a plurality of content items [Goldberg: Fig. 3A, Paras. 32, 47-48, identifying a plurality of content (i.e. news articles, videos, etc.) for display]; Kanter: Fig. 3, (310), Para. 43, generate feed including a plurality of content (i.e. images, videos, etc.); 
Goldberg: Figs. 2A, 3A, Paras. 39, 47, generating a plurality of displayed content items (i.e. cards) for each new articles; Kanter: Fig. 3, (315), Para. 47, generating a plurality of content items (i.e. cards) for display]; 
providing for display, by the one or more computing devices, a user interface that cycles through the plurality of cards respectively associated with the plurality of content items such that each of the plurality of cards is presented for a respective predefined presentation period [Goldberg: Figs. 3A-B, Paras. 46-52, the system displays and allows a user to move between content items by either selecting each content item or using the navigation buttons; Kanter: Figs. 3, 4, (315), Paras. 47, 55, presenting a plurality of content items (i.e. cards) for display, each of the content items is automatically scrolled through after a predetermined amount of time; Marcuvitz: Fig. 7b, Para. 57, a plurality of content is displayed (i.e. main content and ads)]; and 
wherein the user interface comprises a progress bar that comprises a plurality of disconnected segments that respectively correspond to the plurality of cards [Kanter: Fig. 4, (430), Para. 56, a progress bar (430) indicates the current position in the plurality of content items], and wherein, for each of the plurality of cards, the respective disconnected segment that corresponds to such card progressively fills during presentation of such card until the respective predefined presentation period for such card expires [Marcuvitz: Fig. 7b, Para. 57, all of the content is displayed with a progress bar at the bottom, which is broken into segments corresponding to each content item (i.e. main content and ads), where each portion of the progress bar is filled corresponding to the time of playback for each content item]. 

However, the prior art of record does not teach wherein the user interface comprises a progress bar that comprises a plurality of graphically disconnected segments that respectively correspond to the plurality of cards, wherein a respective gap is formed between each adjacent pair of graphically disconnected segments, and wherein, for each of the plurality of cards, the respective disconnected segment that corresponds to such card progressively fills during presentation of such card until the respective predefined presentation period for such card expires; and wherein, during presentation of each card, the plurality of graphically disconnected segments are superimposed over the card and a portion of the card is displayed in each gap between the plurality of graphically disconnected segments. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein the user interface comprises a progress bar that comprises a plurality of graphically disconnected segments that respectively correspond to the plurality of cards, wherein a respective gap is formed between each adjacent pair of graphically disconnected segments, and wherein, for each of the plurality of cards, the respective disconnected segment that corresponds to such card progressively fills during presentation of such card until the respective predefined presentation period for such card expires; and wherein, during presentation of each card, the plurality of graphically disconnected segments are superimposed over the card and a portion of the card is displayed in each gap between the plurality of graphically disconnected segments, in combination with the other elements recited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179